NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0453n.06

                                           No. 21-3065

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                  Oct 06, 2021
SIDI MUHAMMAD NJIE,                                     )                    DEBORAH S. HUNT, Clerk
                                                        )
       Petitioner,                                      )
                                                        )   ON PETITION FOR REVIEW
v.                                                      )   FROM THE UNITED STATES
                                                        )   BOARD OF IMMIGRATION
MERRICK B. GARLAND, Attorney General,                   )   APPEALS
                                                        )
       Respondent.                                      )
                                                        )



       BEFORE: ROGERS, GRIFFIN, and THAPAR, Circuit Judges.

       PER CURIAM. Sidi Muhammad Njie petitions this court for review of an order of the

Board of Immigration Appeals (BIA) denying his motion to reconsider its prior order dismissing

his appeal from the denial of his application for cancellation of removal and denying his motion

to remand. As set forth below, we DENY the petition for review.

       Njie, a native and citizen of The Gambia, entered the United States in October 2002 as a

non-immigrant visitor with authorization to remain for a temporary period not to exceed six

months. He did not leave the country when that temporary period expired. In April 2017, the

Department of Homeland Security served Njie with a notice to appear in removal proceedings,

charging him with removability as an alien who had remained in the United States for longer than

permitted. See 8 U.S.C. § 1227(a)(1)(B). When he appeared before an immigration judge (IJ),

Njie admitted the factual allegations set forth in the notice to appear and conceded removability as

charged.
No. 21-3065, Njie v. Garland

       Njie filed an application for cancellation of removal, asserting that his removal would result

in exceptional and extremely unusual hardship to his spouse and children, all United States

citizens. See 8 U.S.C. § 1229b(b)(1). At the merits hearing, Njie and his current wife testified in

support of his application. Following the hearing, the IJ issued a written decision denying Njie’s

application but granting him voluntary departure. The IJ found that Njie had failed to establish his

statutory eligibility for cancellation of removal because he had failed to satisfy his burden to

demonstrate that he had been a person of good moral character for the ten years preceding his

application. See id. § 1229b(b)(1)(B). The IJ based this determination on a 2013 interview with

the United States Citizenship and Immigration Services (USCIS) during which Njie and his former

wife, Denise Flynn, made discrepant statements under oath relating to whether their marriage was

bona fide. See id. § 1101(f)(6) (“No person shall be regarded as, or found to be, a person of good

moral character who, during the period for which good moral character is required to be established

is . . . one who has given false testimony for the purpose of obtaining any benefits under this

chapter.”).

       Njie filed an appeal to the BIA and, while that appeal was pending, a motion to remand to

the IJ based on new evidence—Flynn’s new affidavit attesting to the bona fide nature of their

marriage. The BIA dismissed the appeal, concluding that the IJ’s finding that Njie gave false

testimony was not clearly erroneous. The BIA denied the motion to remand because the affidavit

failed to demonstrate that Njie and Flynn provided consistent answers to the USCIS officer during

the 2013 interview and therefore failed to demonstrate Njie’s good moral character. Finally, the

BIA rejected Njie’s argument that his due process rights were violated by the government’s

submission of documents relating to the USCIS interview during the hearing. The BIA pointed

out that, prior to the hearing, the government served Njie’s counsel with Exhibit 4, which contained

USCIS documents detailing the inconsistencies from the interview, and therefore provided notice

                                               -2-
No. 21-3065, Njie v. Garland

that the inconsistencies could be a potential issue at the hearing. The BIA acknowledged that the

government submitted additional documents containing notes from the USCIS interview,

Exhibit 13, at the end of the hearing but noted that Njie did not object to the admission of that

evidence.

       Njie did not file a petition for review of the BIA’s order. Instead, Njie filed a motion for

reconsideration, asserting that the BIA made three errors in its decision: (1) the IJ did not find that

he made false statements to the USCIS officer, (2) he had objected to Exhibit 13, and (3) Exhibit 4

did not provide notice of Exhibit 13. The BIA denied Njie’s motion. This timely petition for

review followed.

       “We review the BIA’s denial of a motion to reconsider for abuse of discretion.” Yeremin

v. Holder, 738 F.3d 708, 718 (6th Cir. 2013). “The BIA abuses its discretion when it acts

arbitrarily, irrationally or contrary to law.” Sswajje v. Ashcroft, 350 F.3d 528, 532 (6th Cir. 2003).

       In support of his motion for reconsideration, Njie first argued that the BIA erred in stating

that the IJ found that he made false statements to the USCIS officer. The IJ instead found that the

record was unclear as to “which narrative—that of Ms. Flynn or that of the Respondent—was

truthful,” and that Njie had therefore failed to satisfy his burden to demonstrate the requisite good

moral character. In denying Njie’s motion for reconsideration, the BIA concluded that any error

in its prior order was harmless. The BIA found no clear error in the IJ’s finding that Njie and

Flynn provided discrepant answers under oath during the USCIS interview and agreed with the IJ

that, in light of those discrepancies, Njie had failed to meet his burden of proof to establish the

requisite good moral character. See 8 U.S.C. § 1229a(c)(4)(A)(i) (“An alien applying for relief or

protection from removal has the burden of proof to establish that the alien . . . satisfies the

applicable eligibility requirements.”); see also Pereida v. Wilkinson, 141 S. Ct. 754, 766 (2021)

(recognizing that “evidentiary gaps” in the record “work against the alien seeking relief from a

                                                 -3-
No. 21-3065, Njie v. Garland

lawful removal order” just as they “work against the government in criminal cases”). The BIA

acted within its discretion in determining that any error was harmless.

       Njie next argued that the BIA erred in stating that he did not object to the admission of

Exhibit 13. The BIA clarified on reconsideration that Njie’s counsel did not object to the

admission of the interview notes contained in Exhibit 13 for the purpose of impeachment or

rebuttal but then objected when the government asserted that Njie’s handwritten statement at the

end of the exhibit rebutted his testimony about a proxy marriage. Njie asserts that he cannot “make

heads or tails” of the BIA’s explanation, but the BIA adequately explained that counsel’s objection

went to the handwritten statement rather than the interview notes.

       Finally, Njie argued that the USCIS decisions contained in Exhibit 4 were unreliable and

failed to provide notice of the interview notes contained in Exhibit 13. The BIA rejected Njie’s

argument after concluding that the decisions were prepared by the USCIS in the regular course of

business and thus presumptively reliable. See United States v. Armstrong, 517 U.S. 456, 464

(1996) (explaining that there is a presumption of regularity that public officers have properly

discharged their duties). The BIA also made the reasonable determination that those decisions

detailed the inconsistencies from the USCIS interview and provided notice that the inconsistencies

could be a potential issue at the hearing. Moreover, Njie has forfeited any challenge to the BIA’s

conclusion by failing to raise any argument about Exhibit 4 in his brief in support of his petition

for review. See Santos-Santos v. Barr, 917 F.3d 486, 491 (6th Cir. 2019).

       In his brief, Njie argues that the BIA abused its discretion in refusing to remand to the IJ

to allow him to present Flynn’s affidavit and carry his burden of proof as to good moral character.

Because Njie did not file a petition for review of the BIA’s order denying his motion to remand,

we lack jurisdiction to consider his argument challenging that decision. See, e.g., Wajda v. Holder,

727 F.3d 457, 461-62 (6th Cir. 2013); Prekaj v. INS, 384 F.3d 265, 267-68 (6th Cir. 2004). Our

                                               -4-
No. 21-3065, Njie v. Garland

review is limited to the BIA’s order denying Njie’s motion for reconsideration, which did not assert

any specific errors in the BIA’s denial of his motion to remand. See Wajda, 727 F.3d at 462;

Prekaj, 384 F.3d at 268.

       Njie has failed to show that the BIA abused its discretion in denying his motion for

reconsideration. Accordingly, we DENY Njie’s petition for review.




                                               -5-